                                            Case 3:19-cv-08194-SI Document 17 Filed 05/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TOMIKA GARDNER, et al.,                          Case No.19-cv-08194-SI
                                                         Plaintiffs,
                                   8
                                                                                          JUDGMENT
                                                    v.
                                   9

                                  10     SAN FRANCISCO PUBLIC LIBRARY, et
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On May 4, 2020, the Court dismissed this action without prejudice. Pursuant to Federal

                                  14   Rule of Civil Procedure 58, the Court hereby enters judgment in favor of defendant and against

                                  15   plaintiff.

                                  16

                                  17           IT IS SO ORDERED.

                                  18   Dated: May 5, 2020

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
